PER CURIAM.
Sekouba Faty, a native and citizen of Mali, petitions for review of an order of the Board of Immigration Appeals (“Board”). The order denied his motion to reconsider the Board’s dismissal of his appeal from the immigration judge’s order denying his applications for asylum and withholding of removal. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Faty’s motion to reconsider. See 8 C.F.R. § 1003.2(a) (2003). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Faty, No. A70-504-622 (B.I.A. Jan. 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.